DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because minor informalities regarding aesthetic. The numbers are hand drawn and it is strongly preferred to type them.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “110b” in Figure 1 has been used to designate both the first adsorption vessel and second adsorption vessel. (The first vessel should be 110a). 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 are rejected under 35 U.S.C. 102(a1) as being anticipated by Dong et al. US Publication 2018/0353895.
Regarding claim 1, Dong teaches an emission control system comprising (See Figure 3):
a) Providing at least two vessels each containing adsorbent material, 10 and 12 ([0044]);
b) A valve system 40 and 79 for selectively routing a feedstream comprising volatile organic compounds (VOC emission). In a first cycled the first bed undergoes 
c) A control unit that controls the parameters for controlling the valve system to the adsorbers and routing the feed to the selected vessels ([0053]).
Regarding claim 2, the control unit is configured to initiate a regeneration or repressurization step after a first cycle, or online mode for the selected vessel ([0022], [0053]).
Regarding claim 3, the feedstream is VOC emission ([0022]).
Regarding claim 4, the system comprises heating elements for heating the adsorbers ([0052]).
Regarding claims 5 and 6, the valves comprise an inlet for the VOC feed and an outlet for the selected vessels, either the first or second and the valve system is near the top of the vessels (Figure 3 and [0059]).
Regarding claims 7 and 8, the system comprises exit valves 39 and 38 for the first vessel and 46 and 47 for the second vessel; the exit valves are located at the bottom of the vessels (Figure 3, [0063]-[0065]).
Regarding claim 9, the control unit is a programmable logic controller ([0053]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON PREGLER whose telephone number is (571)270-5051.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571) 272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHARON PREGLER/Primary Examiner, Art Unit 1772